           Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 1 of 11
                              rs




     Elham Azimy, Esq. SBN: 207274
     Azimy Law, APC
     4521 Campus Dr. #413
     Irvine, California 92612
     Telephone: (949)572-8197
     Fax: (949) 334-6474
     eazimy@a-lawfirm.com

     Attorney for Applicants, Dr. Yuichiro Yasuda and Yu
     Mental Clinic


                                                                             /ci-Zt
 9
                          IN THE UNITED STATES DISTRICT COURT
10

                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11


12


13
     IN RE EX PARTE APPLICATION OF              Case No.:
14
     DR. YUICHIRO YASUDA AND YU
15
     MENTAL CLINIC AND                          EX PARTE APPLICATION FOR
16                                              ORDER PURSUANT TO 28 U.S.C
                                                §1782 PERMITTING DISCOVERY
17
                                                FOR USE IN FOREIGN
                                                PROCEEDING AND MEMORANDUM
                                                AND DECLARATION IN SUPPORT
19                   Applicants,                THEREOF
20


21


22


23


24
           TO THE HONORABLE COURT, TO DEFENDANTS AND TO ALL PARTIES
25
     WITH AN INTEREST HEREIN:
26


27


28
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 2 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 3 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 4 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 5 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 6 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 7 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 8 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 9 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 10 of 11
Case 3:19-mc-80127-TSH Document 1 Filed 05/13/19 Page 11 of 11
